Citation Nr: 0823768	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to November 1, 
2006, and as noncompensably disabling from November 1, 2006.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from February 1968 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran was service connected for bilateral hearing loss 
by a rating decision dated in October 1999, and rated as 
noncompensably (zero percent) disabling.  A July 2003 rating 
decision increased the veteran's disability rating to 10 
percent disabling, effective May 27, 2003.  In October 2005, 
the veteran filed a claim for an increased rating, and by way 
of an August 2006 rating decision, during the pendency of 
this appeal, the AOJ reduced the veteran's rating to 
noncompensably disabling, effective November 1, 2006.  As 
such, the Board will evaluate the veteran's claim to 
determine if he is entitled to a rating in excess of 10 
percent for the portion of the appeal period prior to 
November 1, 2006; and to determine if the veteran is entitled 
to a compensable rating for the portion of the appeal period 
since November 1, 2006. 

However, in this case, the Board finds that it is unable to 
properly evaluate the veteran's bilateral hearing loss claim 
without obtaining an additional audiological evaluation.  
Another examination is necessary because there is a 
substantial inconsistency of pure tone threshold findings on 
two separate audiological examinations, (one provided by the 
VA and another by a private examiner), conducted within a 
time span of two months.

Specifically, a June 2006 VA audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
70
80
LEFT
30
30
40
65
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 percent in the left ear.  

An August 2006 private audiological evaluation conducted by 
C.F., of The Hearing Clinic, Inc., reported that puretone 
threshold averages in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
100
100
110
115
LEFT
85
90
95
100
110

The Board notes that the puretone thresholds in the chart 
above are the Board's estimates based on an interpretation of 
a graph, which the examiner failed to specifically interpret 
at each Hertz level.  However, the examiner did note puretone 
threshold averages of 106.25 in the right ear, and 98.75 in 
the left ear, and noted that speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
88 percent in the left ear, and noted that the Maryland CNC 
was used to evaluate speech discrimination.

The June 2006 and August 2006 audiological examinations 
represent a significant discrepancy of findings regarding the 
severity of the veteran's bilateral hearing loss, which 
cannot be reconciled without obtaining an additional 
audiological examination.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following action:

1.  The veteran should be afforded a VA 
audiological examination in order to 
determine the severity of his bilateral 
hearing loss.  The examiner is requested 
to identify auditory thresholds, in 
decibels, at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  A Maryland 
CNC Test should also be administered to 
determine speech recognition scores.  Any 
additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

